


Exhibit 10.57

 

ABBOTT LABORATORIES
RESTRICTED STOCK AGREEMENT

 

On this «Grant_Day» day of «Grant_Month», 201     (the “Grant Date”), Abbott
Laboratories hereby grants to «First Name» «MI» «Last Name» (the “Employee”) a
Restricted Stock Award (the “Award”) of «NoShares12345» Shares.

 

The Award is granted under the Program and is subject to the provisions of the
Program, the Program prospectus, the Program administrative rules, applicable
Company policies and the terms and conditions set forth in this Agreement.  In
the event of any inconsistency among the provisions of this Agreement, the
provisions of the Program, the Program prospectus, and the Program
administrative rules, the Program shall control.

 

The terms and conditions of the Award are as follows:

 

1.                                      Definitions.  To the extent not defined
herein, capitalized terms shall have the same meaning as in the Program.

 

(a)                                 Agreement:  This Restricted Stock Agreement.

 

(b)                                 Cause:  Cause shall mean the following, as
determined by the Company in its sole discretion:

 

(i)                                     material breach by the Employee of the
terms and conditions of the Employee’s employment, including, but not limited
to:

 

(A)                               material breach by the Employee of the Code of
Business Conduct;

 

(B)                               material breach by the Employee of the
Employee’s Employee Agreement;

 

(C)                               commission by the Employee of an act of fraud,
embezzlement or theft in connection with the Employee’s duties or in the course
of the Employee’s employment;

 

(D)                               wrongful disclosure by the Employee of secret
processes or confidential information of the Company or any of its Subsidiaries;
or

 

(E)                                failure by the Employee to substantially
perform the duties of the Employee’s employment (other than any such failure
resulting from the Employee’s Disability); or

 

(ii)                                  to the extent permitted by applicable law,
engagement by the Employee, directly or indirectly, for the benefit of the
Employee or others, in any activity, employment or business which is competitive
with the Company or any of its Subsidiaries.

 

--------------------------------------------------------------------------------


 

(c)                                  Change in Control Agreement:  An Agreement
Regarding Change in Control in effect between the Company (or the Surviving
Entity) and the Employee, if any.

 

(d)                                 Change in Control Cause: shall mean the
occurrence of any of the following circumstances during the period that begins
six months immediately before a Change in Control and ends two years immediately
following such Change in Control: the willful engaging by the Employee in
illegal conduct or gross misconduct which is demonstrably and materially
injurious to the Company. For purposes of this definition, no act, or failure to
act, on the Employee’s part shall be deemed “willful” unless done, or omitted to
be done, by the Employee not in good faith and without reasonable belief that
the Employee’s action or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Employee shall not be deemed to have been
terminated for Change in Control Cause unless and until the Company delivers to
the Employee a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice to the
Employee and an opportunity for the Employee, together with counsel, to be heard
before the Board) finding that, in the good faith opinion of the Board, the
Employee was guilty of conduct set forth above and specifying the particulars
thereof in detail.

 

(e)                                  Change in Control Good Reason: shall mean
the occurrence of any of the following circumstances without the Employee’s
express written consent during the period that begins six months immediately
before a Change in Control and ends two years immediately following such Change
in Control:

 

(i)                                     a significant adverse change in the
nature, scope or status of the Employee’s position, authorities or duties from
those in effect immediately prior to the Change in Control, including, without
limitation, if the Employee was, immediately prior to the Change in Control, an
Employee officer of a public company, the Employee ceasing to be an Employee
officer of a public company;

 

(ii)                                  the failure by the Company to pay the
Employee any portion of the Employee’s current compensation, or to pay the
Employee any portion of any installment of deferred compensation under any
deferred compensation program of the Company, within seven (7) days of the date
such compensation is due;

 

(iii)                               a reduction in the Employee’s annual base
salary (or a material change in the frequency of payment) as in effect
immediately prior to the Change in Control as the same may be increased from
time to time;

 

(iv)                              the failure by the Company to award the
Employee an annual bonus in any year which is at least equal to the annual
bonus, awarded to the Employee under the annual bonus plan of the Company for
the year immediately preceding the year of the Change in Control;

 

(v)                                 the failure by the Company to award the
Employee equity-based incentive compensation (such as stock options, shares of
restricted stock, restricted stock units, or other equity-based compensation) on
a periodic

 

2

--------------------------------------------------------------------------------


 

basis consistent with the Company’s practices with respect to timing, value and
terms prior to the Change in Control;

 

(vi)                              the failure by the Company to continue to
provide the Employee with the welfare benefits, fringe benefits and perquisites
enjoyed by the Employee immediately prior to the Change in Control under any of
the Company’s plans or policies, including, but not limited to, those plans and
policies providing pension, life insurance, medical, health and accident,
disability, vacation, Employee automobile, Employee tax or financial advice
benefits or club dues;

 

(vii)                           the relocation of the Company’s principal
Employee offices to a location more than thirty-five miles from the location of
such offices immediately prior to the Change in Control or the Company requiring
the Employee to be based anywhere other than the location where the Employee
primarily performs services for the Company immediately prior to the Change in
Control except for required travel for the Company’s business to an extent
substantially consistent with the Employee’s business travel obligations
immediately prior to the Change in Control; or

 

(viii)                        the failure of the Company to obtain a
satisfactory agreement from any successor to the Company to assume and agree to
perform any Change in Control Agreement.

 

For purposes of any determination regarding the existence of Change in Control
Good Reason, any good faith determination by the Employee that Change in Control
Good Reason exists shall be conclusive.

 

(f)                                   Code of Business Conduct:  The Company’s
Code of Business Conduct, as amended from time to time.

 

(g)                                  Data:  Certain personal information about
the Employee held by the Company and the Subsidiary that employs the Employee
(if applicable), including (but not limited to) the Employee’s name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any Shares held
in the Company, details of all Awards or any other entitlement to Shares
awarded, canceled, purchased, vested, unvested or outstanding in the Employee’s
favor, for the purpose of managing and administering the Program.

 

(h)                                 Disability:  Sickness or accidental bodily
injury, directly and independently of all other causes, that disables the
Employee so that the Employee is completely prevented from performing all the
duties of his or her occupation or employment.

 

(i)                                     Employee Agreement:  The Employee
Agreement entered into by and between the Company and the Employee as it may be
amended from time to time.

 

(j)                                    Employee’s Representative:  The
Employee’s legal guardian or other legal representative.

 

(k)                                 Program:  The Abbott Laboratories 2009
Incentive Stock Program.

 

3

--------------------------------------------------------------------------------


 

(l)                                     Termination:  A severance of employment
for any reason (including retirement) from the Company and all Subsidiaries.

 

2.                                      Grant of Shares and Shareholder Rights. 
Shares shall be issued from the Company’s available treasury shares.  Subject to
the conditions below, the Employee shall have all the rights of a shareholder
with respect to the Shares (and any securities of the Company which may be
issued with respect to the Shares by virtue of any stock split, combination,
stock dividend or recapitalization, which securities shall be deemed to be
“Shares” hereunder) including the right to vote and to receive all cash
dividends or other cash distributions paid or made with respect to the Shares
regardless of whether the Restrictions described below are in effect.

 

3.                                      Restrictions.  The Shares are subject to
the forfeiture provisions in Sections 6 and 7 below.  Shares are not earned and
may not be sold, exchanged, assigned, transferred, pledged or otherwise disposed
of (collectively, the “Restrictions”) until the earliest to occur of the events
described in subsection 4(a), (b), (c) or Section 5.

 

4.                                      Lapse of Restrictions.  Subject to the
provisions of Section 6 below:

 

(a)                                 Passage of Time.  While the Employee is
employed with the Company or its Subsidiaries, the Restrictions on 100% of the
Shares will lapse on the third anniversary of the Grant Date.

 

(b)                                 Death.  The Restrictions shall lapse on the
date of the Employee’s Termination due to death.

 

(c)                                  Disability.  The Restrictions shall lapse
on the date the Employee incurs twelve consecutive months of Disability.

 

5.                                      Change in Control.  In the event of a
Change in Control, the entity surviving such Change in Control or the ultimate
parent thereof (referred to herein as the “Surviving Entity”) may assume,
convert or replace this Award with an award of at least equal value (determined
using the same value for purchasing Company shares as used for purchasing
Company shares not subject to this Agreement on the date of the Change in
Control) with terms and conditions not less favorable than the terms and
conditions provided in this Agreement, in which case the new award will vest
according to the terms of the applicable award agreement.  If the Surviving
Entity does not assume, convert or replace this Award, the Restrictions shall
lapse on the date of the Change in Control.  If the Surviving Entity does
assume, convert or replace this Award, then in the event the Employee’s
Termination (i) occurs within the time period beginning six months immediately
before a Change in Control and ending two years immediately following such
Change in Control, and (ii) was initiated by the Company (or the Surviving
Entity) for a reason other than Change in Control Cause or was initiated by the
Employee for Change in Control Good Reason, the Restrictions shall lapse on the
later of the date of the Change in Control and the date of the Employee’s
Termination.  The provisions of this Section 5 shall supersede
Section 13(a)(iii) of the Plan.

 

6.                                      Effect of Certain Bad Acts.  If
Section 5 does not apply, Shares with respect to which Restrictions have not
lapsed shall be cancelled and forfeited immediately if, in the sole opinion and
discretion of the Committee or its delegate, the Employee engages in activity
that constitutes Cause, whether or not the Employee experiences a Termination or

 

4

--------------------------------------------------------------------------------


 

remains employed with the Company or a Subsidiary. If Section 5 does apply,
Shares with respect to which Restrictions have not lapsed shall be cancelled and
forfeited immediately if, in the sole opinion and discretion of the Board, the
Employee engages in an activity that constitutes Change in Control Cause.

 

7.                                      Forfeiture of Shares.  In the event of
the Employee’s Termination for any reason other than those set forth in
subsections 4(b), (c) or Section 5, any Shares with respect to which
Restrictions have not lapsed as of the date of Termination shall be forfeited
without consideration to the Employee or the Employee’s Representative.  If the
Company terminates the Employee other than for Cause and such termination is not
covered by Section 5, the Company may, in its sole discretion, cause
Restrictions on some or all of the Shares to lapse on the date set forth in
subsection 4(a) above as if the Employee had remained employed on such date.

 

8.                                      Withholding Taxes.  The Employee may
satisfy any federal, state, local or other applicable taxes arising from the
grant of the Award, the lapse of Restrictions or the delivery of Shares pursuant
to this Agreement by:

 

(a)                                 tendering a cash payment;

 

(b)                                 having the Company withhold Shares from the
Shares to be delivered to satisfy the minimum applicable withholding tax;

 

(c)                                  tendering Shares received in connection
with the Award back to the Company; or

 

(d)                                 delivering other previously acquired Shares
having a Fair Market Value approximately equal to the amount to be withheld.

 

The Company shall have the right and is hereby authorized to withhold from the
Shares deliverable to the Employee pursuant to this Agreement or (to the extent
permitted by applicable law, including without limitation Code Section 409A)
from any other compensation or other amount owing to the Employee, such amount
as may be necessary in the opinion of the Company to satisfy all such taxes,
requirements and withholding obligations.  If the Company withholds for tax
purposes from the Shares otherwise to be delivered to the Employee, the Employee
is deemed to have been issued the full number of Shares underlying the Award,
subject to the lapse of Restrictions as set forth in this Agreement.

 

9.                                      No Right to Continued Employment.  This
Agreement and the Employee’s participation in the Program is not and shall not
be interpreted to:

 

(a)                                 form an employment contract or relationship
with the Company or its Subsidiaries;

 

(b)                                 confer upon the Employee any right to
continue in the employ of the Company or any of its Subsidiaries; or

 

(c)                                  interfere with the ability of the Company
or its Subsidiaries to terminate the Employee’s employment at any time.

 

5

--------------------------------------------------------------------------------


 

10.                               No Contract as of Right.  The Award does not
create any contractual or other right to receive additional Awards or other
Program Benefits.  Nothing contained in this Agreement is intended to create or
enlarge any other contractual obligations between the Company and the Employee. 
Future Awards, if any, and their terms and conditions, will be at the sole
discretion of the Committee.

 

11.                               No Right to Compensation.  Unless expressly
provided by the Company in writing, any value associated with the Award is an
item of compensation outside the scope of the Employee’s employment contract, if
any, and shall not be deemed part of the Employee’s normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
or end-of-service payments, bonuses, long-service awards, insurance plan,
investment or stock purchase plan, pension, retirement, or any other employee
benefits, or similar payments under plans of the Company or any of its
Subsidiaries.

 

12.                               Data Privacy.

 

(a)                                 Pursuant to applicable personal data
protection laws, the collection, processing and transfer of the Employee’s
personal Data is necessary for the Company’s administration of the Program and
the Employee’s participation in the Program.  The Employee’s denial and/or
objection to the collection, processing and transfer of personal Data may affect
his or her ability to participate in the Program.  As such (where required under
applicable law), the Employee:

 

(i)                                     voluntarily acknowledges, consents and
agrees to the collection, use, processing and transfer of personal Data as
described herein; and

 

(ii)                                  authorizes Data recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing the Employee’s
participation in the Program, including any requisite transfer of such Data as
may be required for the administration of the Program and/or the subsequent
holding of Shares on the Employee’s behalf to a broker or other third party with
whom the Employee may elect to deposit any Shares acquired pursuant to the
Program.

 

(b)                                 Data may be provided by the Employee or
collected, where lawful, from third parties, and the Company and the Subsidiary
that employs the Employee (if applicable) will process the Data for the
exclusive purpose of implementing, administering and managing the Employee’s
participation in the Program.  Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Employee’s country of residence.  Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought.  The Data
will be accessible within the Company’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Program and for the Employee’s participation in the Program.

 

6

--------------------------------------------------------------------------------


 

(c)                                  The Company and the Subsidiary that employs
the Employee (if applicable) will transfer Data as necessary for the purpose of
implementation, administration and management of the Employee’s participation in
the Program, and the Company and the Subsidiary that employs the Employee (if
applicable) may further transfer Data to any third parties assisting the Company
in the implementation, administration and management of the Program.  These
recipients may be located throughout the world.

 

(d)                                 The Employee may, at any time, exercise his
or her rights provided under applicable personal data protection laws, which may
include the right to:

 

(i)                                     obtain confirmation as to the existence
of the Data;

 

(ii)                                  verify the content, origin and accuracy of
the Data;

 

(iii)                               request the integration, update, amendment,
deletion or blockage (for breach of applicable laws) of the Data; and

 

(iv)                              oppose, for legal reasons, the collection,
processing or transfer of the Data which is not necessary or required for the
implementation, administration and/or operation of the Program and the
Employee’s participation in the Program.

 

The Employee may seek to exercise these rights by contacting his or her local
human resources manager.

 

13.                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding the Award, the Employee’s participation in the Program
or the Employee’s acquisition or sale of the underlying Shares.  The Employee is
hereby advised to consult with the Employee’s own personal tax, legal and
financial advisors regarding participation in the Program before taking any
action related to the Program.

 

14.                               Entire Agreement.  This Agreement, the
Program, the Program prospectus, the Program administrative rules, and any
applicable Company policies constitute the entire agreement between the Employee
and the Company regarding the Award and supersede all prior and contemporaneous
agreements and understandings, oral or written, between the parties regarding
the Award.  Except as expressly set forth herein, this Agreement (and any
provision of this Agreement) may not be modified, changed, clarified, or
interpreted by the parties, except in a writing specifying the modification,
change, clarification, or interpretation, and signed by a duly authorized
Company officer.

 

15.                               Succession.  This Agreement shall be binding
upon and operate for the benefit of the Company and its successors and assigns,
and the Employee, the Employee’s Representative, and the person or persons to
whom rights under the Award have passed by will or the laws of descent or
distribution.

 

16.                               Compliance with Applicable Laws and
Regulations.  The Company shall not be required to issue or deliver any Shares
pursuant to this Agreement pending compliance with all applicable federal and
state securities and other laws (including any registration

 

7

--------------------------------------------------------------------------------


 

requirements or tax withholding requirements) and compliance with the rules and
practices of any stock exchange upon which the Company’s Shares are listed.

 

17.                               Code Section 409A.  The Award is intended to
be exempt from the requirements of Code Section 409A.  The Program and this
Agreement shall be administered and interpreted in a manner consistent with this
intent.  If the Company determines that the Award is subject to Code
Section 409A and this Agreement fails to comply with that section’s
requirements, the Company may, at the Company’s sole discretion, and without the
Employee’s consent, amend this Agreement to cause it to comply with Code
Section 409A or otherwise be exempt from Code Section 409A.

 

18.                               Although this Agreement and the Benefits
provided hereunder are intended to be exempt from the requirements of Code
Section 409A, the Company does not represent or warrant that this Agreement or
the Benefits provided hereunder will comply with Code Section 409A or any other
provision of federal, state, local, or non-United States law.  None of the
Company, its Subsidiaries, or their respective directors, officers, employees or
advisers shall be liable to the Employee (or any other individual claiming a
benefit through the Employee) for any tax, interest, or penalties the Employee
may owe as a result of compensation paid under this Agreement, and the Company
and its Subsidiaries shall have no obligation to indemnify or otherwise protect
the Employee from the obligation to pay any taxes pursuant to Code Section 409A.

 

19.                               Determinations.  Each decision, determination,
interpretation or other action made or taken pursuant to the provisions of this
Agreement by the Company, the Committee or any delegate of the Committee shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Company, the Employee, the Employee’s
Representative, and the person or persons to whom rights under the Award have
passed by will or the laws of descent or distribution.

 

20.                               Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.  To the extent a court or tribunal of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, in whole or in part, the Company, in its sole discretion, shall
have the power and authority to revise or strike such provision to the minimum
extent necessary to make it valid and enforceable to the full extent permitted
under local law.

 

21.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Illinois
without giving effect to any state’s conflict of laws principles.

 

*                                        
*                                         *

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.

 

 

ABBOTT LABORATORIES

 

 

 

 

 

By

 

 

 

Miles D. White

 

 

Chairman and Chief Executive Officer

 

8

--------------------------------------------------------------------------------
